Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In re: Cory Paul Ziolkowski                                 Original Mandamus Proceeding

No. 06-13-00102-CV                                    Opinion delivered by Chief Justice Morriss,
                                                      Justice Carter and Justice Moseley
                                                      participating.

       As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be granted. The writ will issue only if the trial court fails to comply.

                                                      RENDERED OCTOBER 30, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk